DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the preliminary amendment filed  August 28, 2020, Applicant amended claims 3-5.  Claims 1-6 are pending in the current application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) received on August 28, 2020 has been considered by examiner.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
a moving body information reception unit which receives moving body information…; 
a charging state information reception unit which receives charging state information…; 
a stay determination unit which determines whether a moving body has stayed in the facility…; 
a charging determination unit which determines whether the moving body determined to have stayed in the facility has been charged…; and 
a benefit information generation unit which generates benefit information related to a benefit to a user of the moving body….
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penilla et al. (US 2016/0297316 A1).

Regarding claims 1 and 6, Penilla discloses an information management device, comprising: 
a moving body information reception unit which receives moving body information that includes moving body identification information for identifying each of one or more moving bodies and moving body position information indicating a position of each of the one or more moving bodies (Paragraph [0096]: the same Charging Unit (CU) location identification can be accessed via any mobile device, such as a smartphone, a tablet computer, a laptop, a watch computer, or any device having access to the Internet. In one embodiment, when access is made to locate CUs proximate to the user, logic is executed to identify the current geo location of the request (e.g., the vehicle, a portable device, or non-portable device. In one embodiment, different manufacturers can produce CUs, and the CUs can be universally assigned to a network of CUs, no matter who the manufacturer is, and mapping logic allows assigning particular CUs to the network ); 
a charging state information reception unit which receives charging state information indicating a charging state of a moving body by one or more charging apparatuses for moving bodies installed in a facility (Paragraph [0161]: FIG. 15 shows an example where a user, e.g., Bob, can receive a notification at time t0, where the system notifies Bob that his car will be charged in 5 min); 
a facility information storage unit which stores facility information that includes at least a position of the facility (Paragraph [0161]: If the user gets this notification, the user can return to his car timely (e.g., so the user avoids a penalty for occupying a charging spot beyond when the vehicle is actively charging)); 
At time t1, the user can receive a notification on his device (e.g., smartphone or portable device having access to the internal that his car is charged ); 
a charging determination unit which determines whether the moving body determined to have stayed in the facility has been charged by any of the one or more charging apparatuses for moving bodies based on the charging state information that is received by the charging state information reception unit (Paragraph [0161]: At time t1, the user can receive a notification on his device (e.g., smartphone or portable device having access to the internal that his car is charged ); and 
a benefit information generation unit which generates benefit information related to a benefit to a user of the moving body determined by the stay determination unit to have stayed in the facility and determined by the charging determination unit to have not been charged by any of the one or more charging apparatuses for moving bodies (Fig. 15; Paragraph [0162]: if the user is visiting a local store while at time t3, the user can be provided with a notification or data that the user can purchase some items at the store, e.g., $10, and the user will be allowed to stay in the spot longer for free).
Regarding claim 2, Penilla discloses wherein the benefit information generation unit is configured to create the benefit information on a required condition that all of the one or more charging apparatuses for moving bodies are used by one or more moving bodies that are each different from the moving body detected by the stay determination unit to have stayed in the facility (Paragraph [0097]).
Regarding claim 3, Penilla discloses wherein the benefit information is information for providing a benefit related to charging of a moving body (Paragraph [0097]: The promotions can include, for example, reductions in charge fees, free charge services,).
Regarding claim 4, Penilla discloses wherein the stay determination unit determines whether the moving body has stayed in the facility based on positions of the moving body in a plurality of points of time (Paragraph [0162]).
Regarding claim 5, Penilla discloses wherein the stay determination unit determines whether the moving body has stayed in the facility based on a purchase history of a user of the moving body with respect to the facility (Paragraphs [0060]: the promotion data is matched to predefined likes of the user of the electric vehicle or historical actions of the user to other promotions and [0097]: data of the user's past historical use of the vehicle and historical use of others that obtain charge can be analyzed to provide custom learned recommendations to the user. For example, if the user typically charges next to a coffee shop, the route to CUIPs can be recommended for CUIPs that are located near a coffee shop so the user can walk to the coffee shop while charging ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621